  8:19-cv-00311-BCB-CRZ Doc # 90 Filed: 02/24/21 Page 1 of 2 - Page ID # 568




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

CONRAD E ROSE,

                    Plaintiff,                                8:19CV311

       vs.
                                                               ORDER
APPLEBEE'S RESTAURANTS LLC,
APPLEBEE'S RESTAURANTS WEST
LLC, APPLEBEE'S FRANCHISOR LLC,
MAPLE JOINT VENTURE, and J.S.
VENTURES, INC.,

                    Defendants.


       This matter is before the court upon the notice of death of Conrad E. Rose.
(Filing No. 89). In accordance with Fed. R. Civ. P. 25(a)(1), decedent’s successor
or representative, or any party, must move for substitution of the deceased party
within 90 days after the suggestion of death is filed. The notice of death was filed
on February 24, 2021. Upon the suggestion of Plaintiff's death (Filing No. 89),

      IT IS ORDERED:

      1)     This case is stayed until May 25, 2021, pending a determination of
             whether the decedent’s claims will be revived and further litigated by
             Plaintiff's estate.

      2)     On or before May 25, 2021, Plaintiff's counsel shall either: 1) move to
             voluntarily dismiss this case; 2) file a motion to substitute Plaintiff's
             estate or personal representative as the named Plaintiff in this action;
             or, 3) file a report advising the court as to whether Plaintiff's estate
             intends to further litigate this action and the current status of any court
             proceedings (state or bankruptcy) underway that may impact the
             progression of this case.

      3)     Absent timely compliance with this order, the claims filed by decedent
             may be subject to dismissal pursuant to Fed. R. Civ. P. 25(a)(1).
8:19-cv-00311-BCB-CRZ Doc # 90 Filed: 02/24/21 Page 2 of 2 - Page ID # 569




   4)    A status conference will be held with the undersigned magistrate
         judge on May 27, 2021 at 10:00 a.m. by telephone. Counsel shall use
         the conferencing instructions assigned to this case to participate in
         the conference.

   Dated this 24th day of February, 2021.

                                        BY THE COURT:

                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge
